DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment date 12/01/2021, the following has occurred:
Claims 1, 2, 11, 14 and 15, have been amended, and
Claims 1-20 are pending. 
As a preliminary matter, it is noted that while claim 4 included in the body of the 103 rejection on p6 of the non-final Office action dated 9/1/2021, claim 4 was inadvertently missing in the rejection heading. This issue has been corrected in the current Office action below.

Response to Arguments
The Rejection of claims Under 35 USC §103
The Applicant asserts:
        First, although Sheldon mentions that its implantable medical device system is capable of delivering atrial and ventricular pacing, Sheldon does not relate the "pacing escape intervals" specifically to AS or AP events. That is, "relative to a paced or sensed event" is not taught or suggested to encompass "relative to AS event and AP events." 
        Second, by "controlling the timing of pacing pulses relative to a pacing or sensed event", Sheldon at best refers to the "pacing or sensed event" as timing from which a pacing escape interval is measured. This is different than the first stored set of timing parameter for the AS events and the second stored set of timing parameters for the AP events as recited in claim 1, which signify condition(s) under which the timing parameters are measured. 
 


The Examiner respectfully disagrees. By disclosing " …pacing control operation performed by pacemaker 100 may be implemented in control module 206 executing instructions stored in associated memory 210 and relying on input from sensing module 204 (par. [0042]) and the "pace timing and control circuit included in control module 206 includes an escape interval timer…that is set to various pacing escape intervals used for controlling the timing of pacing pulses relative to a paced or sensed event (par. [0045]), Sheldon teaches the pacing escape interval is related to the AS or AP events through the pacing pulse that is controlled by the pacing escape interval as required for claims 1 and 14.
With respect to timing parameters stored for a first AP event and stored for a second AS event, Sheldon discloses "[M]emory 210 may store timing intervals to control the delivery pacing pulses based on an AS or AP condition. While Sheldon recites AS or AP events, it does not  say ONLY a paced or only a sensed events so there is nothing to preclude the memory of Sheldon from storing for both an AS and AP condition. Thus/Therefore Sheldon does read on "timing parameters having values respectively determined for atrial sense (AS) events and atrial (AP) events."
The Applicant asserts: 
       The Office Action acknowledged that Sheldon fails to disclose timing parameters corresponding to a plurality of heart rates or heart rate ranges determined for AS events and AP events, but relies on Koh [0043], [0011], [0054], and [0073] to teach this limitation. Applicant respectfully disagrees. Paragraph 
        Therefore, Koh does not rectify Sheldon's deficiency for failing to disclose or suggest first and second stored sets of timing parameters respectively determined for AS events and AP events corresponding to the same plurality of heart rates or heart rate ranges. The combination of Sheldon and Koh as suggested in the Office Action, along with the reasoning provided therein, still fail to teach or suggest each and every claim limitation of claim 1, such that a prima facie case of obviousness has not been established with respect to claim 1. 


The Examiner respectfully disagrees. As explained above, Sheldon establishes timing parameters corresponding to a parameter for both AS and AP events. Koh is relied upon for the disclosure of timing parameters corresponding to heart rates (par. [0054]: …storing and relating the target heart rate and its corresponding optimal AV delay) as stated in claims 1 and 14. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the timing parameters stored for AS and AP events of Sheldon to include timing parameters corresponding heart rate as the parameter, as taught by Koh, in order to customize the operation of the stimulation device.
With respect to claim 11, Applicant's amendments overcome the previously applied rejection of the claim to Koh in view of Sheldon and Zhang as set forth in previous Office Action filed 09/01/2021. However, the claims 
There are no other arguments regarding the dependent claims other than deficiencies of their respective independent claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheldon et al. (Publication No. US 2016/0310733, hereinafter “Sheldon”) in view of Koh (Publication No. US 2011/0196440).
Regarding claims 1, 11 and 14, Sheldon discloses a system, comprising: 
a stimulation control circuit (Fig. 3 control module (206)) configured to select, from a set of stimulation parameters stored in a memory (Fig. 3, memory (210)), a parameter for use during cardiac stimulation, and to control delivery of cardiac stimulation according to the selected parameter (pars. [0004], [0042], [0045]: ...pulse generator 202 to deliver a pacing pulse ...according to programmed therapy control parameters stored in memory 210); 

a first stored set of timing parameters determined for the identified AS events; and
a second stored set of timing parameters determined for the identified AP events (Fig. 3 and pars. [0042]:  pacing control operations performed by pacemaker 100 may be implemented in control module 206 executing instructions stored in associated memory 210 and relying on input from sensing module 204, [0045]: The pace timing and control circuit included in control module 206 includes an escape interval timer or counter that is set to various pacing escape intervals used for controlling the timing of pacing pulses relative to a paced or sensed event, [0053]: Memory 210 may store timing intervals, counters, or other data used by control module 206 to control the delivery of pacing pulses by pulse generator 202..., [0112]: The control module 206 of RA pacemaker 12 determines the atrial intrinsic rate and sets the atrial pacing rate... from the limited selection of pacing rates); and 
wherein the selected parameter includes a timing parameter selected from one of the first or second stored sets of timing parameters and an indication of an AS or AP event (par. [0045], [0054]: The control module 206 sets the pacing escape interval based on the established lower rate interval for controlling the pacing rate…atrial rate responsive pacing according to the sensor indicated rate determined from the rate response sensor signal, e.g., a patient activity signal from an accelerometer included in sensors 212).
Sheldon fails to disclose a timing parameters corresponding to the plurality of heart rates or heart rate ranges; and
wherein at least a portion of the stored set of stimulation parameters are dynamically updated using an atrioventricular conduction characteristic.
However, Koh, in the same field of endeavor: adaptively creating a table of optimal AV delays, discloses timing parameters corresponding to a plurality of heart rates or heart rate ranges (Fig. 10 and pars. [0043]: The programmable operating parameters used by the microcontroller 60 are stored and modified, as required, in order to customize the operation of the stimulation device 10 to suit the needs of a particular patient, [0054], [0073]:   In addition to storing and relating the target heart rate and its corresponding optimal AV delay, the optimal AV delay table 123 also includes a timer data list 1002 which stores timing information, D1-DN, related to the selected AV delays in the optimal AV delay list 1001);
wherein at least a portion of the stored set of stimulation parameters are dynamically updated using an atrioventricular conduction characteristic (pars. [0010], [0052]). This provides the benefit of a customized operation of the stimulation device to suit the needs of a particular patient (par. [0043]).


Regarding claims 2 and 15, Sheldon discloses the system of claim 1 and the method of claim 14 respectively, wherein storing the set of stimulation parameters includes storing in the memory a stimulation parameter table that includes the first and second stored sets of timing parameters respectively for the AS and AP events (par. [0136]: ...coded patterns...may be stored in memory...of pacemaker...pacemaker 14 senses the rate change signal pulse(s) following a FFAP sensed event…), but fails to disclose a stimulation parameter table that includes timing parameter corresponding to the plurality of heart rates or heart rate ranges. 
Koh discloses a stimulation parameter table that includes timing parameter corresponding to the plurality of heart rates or heart rate ranges (Fig. 10, (1000) and Abstract and par. [0043]: The memory 94 includes software modules, such as the AV optimization feature module 124 and the optimal AV delay table 123, …executed or used by the microcontroller 60). This is for the purpose of providing optimal patient-specific operational functions to the stimulation device (par. [0050]).

Regarding claims 3 and 16, the Sheldon and Koh combination discloses the system of claim 1 and the method of claim 14 respectively, wherein the timing parameters stored include atrioventricular delay (AVD) (Sheldon, par. [0026]: ...target AV delay may be a programmed value selected by a clinician, [0028]:  Data sent to pacemakers 12 and 14 may include programmable control parameters used by the pacemakers 12 and 14 to control sensing and pacing functions, including AV delay and minimum and maximum pacing rates). 
Regarding claim 4, Sheldon discloses the system of claim 3, wherein the stimulation control circuit is configured to determine the AVD values using a time offset between a first sensed event at a ventricular sensing site and a second sensed event at a ventricular pacing site different from the ventricular sensing site (Sheldon, Fig. 8 and par. [0150]). 
Regarding claim 5 and 17, the Sheldon and Koh combination discloses the system of claim 1 and the method of claim 14 respectively, wherein the timing parameters stored in the memory include interventricular delay (VVD) values (Sheldon, par. [0026]: ...target AV delay may be a programmed value selected by a clinician, par. [0028]:  Data sent to pacemakers 12 and 14 may include programmable control parameters used by the pacemakers 12 and 14 to control sensing and pacing functions, including AV delay and minimum and maximum pacing rates). 
Regarding claims 6 and 18, Sheldon discloses the system of claim 1 and the method of claim 14 respectively except, wherein the timing parameters stored in the memory further correspond to various time of a day, and the stimulation control circuit is configured to select the parameter for use during cardiac stimulation further corresponding to a time of a day. 
Koh teaches the timing parameters stored in the memory further correspond to various times of a day, and the stimulation control circuit is configured to select the parameter for use during cardiac stimulation further corresponding to a time of a day (Fig. 10 and par. [0074]: timing information D1-DN provides a clock for the IMD with an AV optimization feature configured...to update AV delay selections. The timing information D1-DN may take any number of various forms. ...it may be a simple date stamp noting the date on which the selection was made...The timing information D1-DN may also be a counter value, where the value is incremented or decremented after the passage of a defined period (e.g., day, number of hours, or the like). This provides the benefit of accounting for inevitable change, where optimal AV delay rates selected in one period will cease to be optimal after the passage of time (par. [0074]).

Regarding claim 8, Sheldon discloses the system of claim 3 except, wherein the stimulation control circuit is configured to determine or update a first stored timing parameter using second one or more stored timing parameters, wherein the first timing parameter corresponds to a first heart rate or heart rate range, and the second one or more stored timing parameters each corresponding to a heart rate or heart rate range different from the first heart rate or heart rate range. 
Koh discloses the stimulation control circuit is configured to determine or update a first stored timing parameter using second one or more stored timing parameters, wherein the first timing parameter corresponds to a first heart rate or heart rate range, and the second one or more stored timing parameters each corresponding to a heart rate or heart rate range different from the first heart rate or heart rate range (par. [0052]). This is for the purpose of maintaining an accurate set of delays for a patient, whose heart function may be deteriorating or improving (par. [0052]).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the 
Regarding claims 9 and 20,  the Sheldon and Koh combination discloses the system of claim 1 and the method of claim 14 respectively, wherein the atrioventricular conduction characteristic for use in dynamic update of the at least a portion of the stored set of stimulation parameters includes an intrinsic atrioventricular interval (Sheldon, pars. [0056], [0061], [0062], [0069]: The heart sound signal may be used by RA pacemaker 12 to determine an AV conduction time (which may be a time interval from the...intrinsic P-wave to the mechanical heart sound response in the ventricle). 
Regarding claim 10, the Sheldon and Koh combination discloses the system of claim 9, wherein the stimulation control circuit is configured to dynamically update at least a portion of the stored set of stimulation parameters (Sheldon, pars. [0052], [0070], [0071]) using patient cardiac or hemodynamic response to stimulation (Sheldon, par. [0026]: for a given patient based on clinical testing or assessments or based on automated analysis of electrical activity or hemodynamic function using implanted sensors). 

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheldon in view of Koh as applied to 1-3, 5, 6, 8-10, 14-18 and 20 above and .
Regarding claims 7 and 19, the Sheldon and Koh combination discloses the system of claim 1 and the method of claim 14 respectively, wherein the timing parameters stored in the memory, and the stimulation control circuit is configured to select the parameter for use during cardiac stimulation (Sheldon, pars. [0054]-[0055]: ...the accelerometer signal is used by the control module 206 to determine a sensor-indicated rate (SIR) used to establish a...rate pacing interval). The combination does not disclose the timing parameters corresponding to patient posture specifically. 
However, Sanghera: in the same field of endeavor: cardiac pacing sensing and control, teaches a sensor can be an accelerometer and the variable can include a sensed posture (par. [0009] and claim 9). This provides the benefit of monitoring a physiological characteristic of a patient (par. [0004]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include with the control circuit timing parameters stored in memory, as taught by Sheldon, a parameter based on patient posture, as taught by Sanghera in order to determine appropriate pacing rate to deliver therapeutic pulses to a patient based on monitored a physiological characteristics. 

Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Koh in view of Sheldon as applied to claims 1-3, 5, 6, 8-11, 14-18 and 20 above and further in view of Zhang et al. (Publication No. US 2013/0268017, hereinafter “Zhang”).
Regarding claims 12 and 13, the Koh and Sheldon combination discloses the system of claim 11 except, wherein the stimulation site parameters stored in the memory include an indication of left ventricular (LV)-only pacing or a biventricular (BiV) pacing; and 
wherein the stimulation site parameters stored in the memory include an indication of single site left-ventricular pacing (SSP) or a biventricular (BiV) pacing.
However, Zhang, in the same field of endeavor: adaptive cardiac resynchronization therapy timing parameter optimization, discloses the stimulation site parameters stored in the memory include an indication of left ventricular (LV)-only pacing or a biventricular (BiV) pacing (Zhang, par. [0014], [0020]); and 
wherein the stimulation site parameters stored in the memory include an indication of single site left-ventricular pacing (SSP) or a biventricular (BiV) pacing (Zhang, par. [0020]: …IMD 10 is configured to… automatically switches between biventricular pacing and LV-only pacing in response to changes in the patient's intrinsic AV conduction). This provides the benefit of “adaptive CRT” in response to patient’s intrinsic AV conduction (par. [0020]).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AAA/Examiner, Art Unit 3792     

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792